Citation Nr: 9933477	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
a history of avulsion fracture of the right medial malleolus.

5.  Entitlement to an increased (compensable) evaluation for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO).  

A hearing before a member of the Board sitting at the 
Montgomery, Alabama, RO was held in August 1999.  The member 
of the Board who held the hearing is making the decision in 
this case and is the signatory to this decision.

The issues of entitlement to increased ratings for a history 
of avulsion fracture of the right medial malleolus and 
mechanical low back pain are the subject of the Remand 
portion of this decision.


FINDINGS OF FACT

1. There is no competent medical evidence establishing the 
current presence bilateral hearing loss.

2.  The claim of service connection for residuals of a left 
ankle sprain is plausible.

3.  Tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for entitlement to service connection for 
residuals of a left ankle sprain is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I. Bilateral Hearing Loss

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155 (1993).

The service medical records show that an audiogram was 
conducted in January 1992.  At that time the test showed a 
hearing loss of 30 decibels at 6000 hertz in the right ear 
and 35 decibels at the same frequency in the left ear.  The 
remaining test findings were 20 decibels or below at various 
frequencies.  It was reported that the veteran was routinely 
exposed to hazardous noise and had a hearing loss profile of 
H1.  The separation examination is not on file.  Military 
discharge documents establish that the veteran's inservice 
military occupational specialty was in cannons.

A VA audiology examination was performed in February 1997.  
At that time the veteran reported a history of decreased 
hearing for approximately 2 years duration.  He also reported 
a history of earaches, tinnitus, vertigo and noise exposure.  
He stated that he was in an artillery unit for approximately 
four years where he was exposed to loud noise from weapon and 
artillery fire.  The examination showed that the pure tone 
thresholds for the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 hertz were 15 decibels or less bilaterally.  Speech 
recognition was 96 percent correct, bilaterally.  The 
impression was that the veteran's hearing was within normal 
limits bilaterally.

On file are VA outpatient records which show no pertinent 
abnormality.  The veteran submitted several lay statements 
primarily regarding disabilities other than hearing loss.

The veteran testified before a member of the Board sitting at 
the RO in August 1999 that his military occupational 
specialty was as a radio operator in the artillery battalion 
and that he was exposed to loud noises from the artillery 
while in service.  The veteran reported that he was unable 
wear ear plugs all the time due to the nature of his military 
occupational specialty.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  While 
the veteran is competent to describe symptoms associated with 
a disability or an inservice incident, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  See Espiritu v. Derwinki, 
2 Vet.App. 492, 495 (1992).

In this regard, there is no competent medical evidence on 
file, which demonstrates veteran currently has bilateral 
hearing loss.  The February 1997 VA audiological evaluation 
did not show the presence of hearing loss as defined by 
38 C.F.R. § 3.385.  Consequently, in the absence of any 
competent evidence of a current disability, the claim is not 
well grounded.  Caluza.  Accordingly, the claim is denied.  

The Board views the information provided in the statement of 
the case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for bilateral hearing 
loss.  Robinette v. Brown, 8 Vet.App. 69 (1995).


II. Residuals of a Left Ankle Sprain 


The service medical records show that the veteran was treated 
in February and March 1993 for a left ankle sprain.  He was 
seen in July 1996 for left ankle pain.  He indicated that his 
left ankle bent inward while running.  He heard a pop 
followed immediately by pain.  X-rays of the left ankle 
showed that the tip of the medial malleolus seemed to be 
separate which may have been due to a fracture or an 
accessory bone.  A VA examination was conducted in February 
1997.  X-rays of the left ankle were not taken at that time.  


Of record are several lay statements which are to the effect 
that the veteran experienced problem with his left ankle 
since service.  The veteran was treated at a VA facility 
intermittently from 1997 to 1999 for various problems, 
including left ankle pain.

To summarize the July 1996 x-rays of the left ankle showed 
the presence of an abnormality of the tip of the medial 
malleolus.  The veteran has continued to complain of left 
ankle pain.  It is the Board's judgment that this evidence 
indicates that is plausible that a chronic left ankle 
disorder was present during service.  Accordingly, the claim 
is well grounded.

Tinnitus

The Board notes that the veteran's claim for entitlement to 
service connection for tinnitus is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
he has presented a claim, which is plausible.  This finding 
is based in part on the recent VA examination, which showed 
the presence of tinnitus.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The service medical records do not show any complaints or 
other references to tinnitus.  A January 1992 audiological 
report indicates that the veteran was routinely exposed to 
hazardous noise.  Military discharge documents establish that 
the veteran's inservice military occupational specialty was 
in cannons.

A VA audiological examination was conducted in February 1997.  
At that time the veteran reported complaints of intermittent 
bilateral tinnitus.  He stated he was exposed to loud noise 
while working around artillery and weapon fire approximately 
two years previously.  He mentioned that the tinnitus 
interfered at times with his ability to concentrate, but that 
it did not keep him awake.  He described the tinnitus as a 
buzzing sound and he rated his tinnitus as a 1 1/2 on a scale 
of 1 to 5 with 1 being mild and 5 being severe.

Subsequently received was a statement from the veteran's wife 
which is to the effect that while the veteran was on active 
duty he told her that he was experiencing buzzing in his 
ears.

The veteran testified before a member of the Board at the RO 
in August 1999 that he noticed ringing in both ears several 
years prior to his separation from active service.  He stated 
that he did not wear any hearing protection during a training 
exercise at Fort Hood.  He said that he got caught in a 
dangerous area during the training exercise and that he was 
approximately 50 yards in front of a Howitzer when it went 
off.  He further stated that the tinnitus had continued since 
service and involved both ears.

To summarize, the statements describing the buzzing in the 
veteran's ears and inservice noise exposure are considered 
competent evidence.  Additionally, the service records 
confirm that he was exposed to acoustic trauma during 
service.  The February 1997 examination showed that presence 
of tinnitus.  This is shortly after his release.  The Board 
is aware that at the time of the VA examination, the veteran 
described the tinnitus as intermittent.  However, during his 
hearing in August 1999, he indicated that the tinnitus was 
still present.  This encompasses a period of over two and a 
half years.  As such, the Board finds that the tinnitus is 
chronic.  The Board further finds that the tinnitus is of 
service origin. 
ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is denied.

The claim for service connection for residuals of a left 
ankle sprain is well grounded and to this extent, only, the 
claim is granted.

Service connection is granted for tinnitus.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected right ankle and low back 
disabilities and service connection for a left ankle 
disability constitute a plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Accordingly, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  

In this regard, the service medical records appear to be 
incomplete.  The separation examination is not on file.  The 
Board finds that an attempt should be made to obtain any 
additional service medical records.  

The most recent VA examination of the right ankle and low 
back was a general medical evaluation conducted in February 
1997.  The medical evidence received since that evaluation 
reflects that the veteran is experiencing problems associated 
with his right ankle and low back disabilities.  
Additionally, during the veteran's hearing before a member of 
the Board at the RO in August 1999, he reported symptoms of 
constant pain, giving way, weakness, fatigue, limitation of 
motion, and instability of the right ankle.  In regard to his 
low back, the veteran reported that he experiences constant 
severe low back pain and muscle spasm. 

The Court has held that when a veteran alleges functional 
loss due to pain, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups." DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Court 
emphasized that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added by the Court).  In DeLuca the Court 
held that when the veteran claims functional loss due to 
pain, "the medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  It does not appear that 
the previous examinations addressed the degree of functional 
loss due to pain for the veteran's disabilities.  Also, in 
view of the July 1996 x-rays findings regarding the left 
ankle, the Board finds that contemporaneous and thorough 
examinations are warranted.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of his left and right 
ankle and low back disorders.  The RO 
should then obtain all records, which are 
not on file.  The RO should inform the 
veteran that he has the opportunity to 
submit additional evidence and argument 
in support of his claims.

2.  The RO should request the VA medical 
facilities in Gadsden, Alabama, and 
Birmingham, Alabama, to furnish copies of 
any additional treatment records covering 
the period from July 1999 to the present.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the separation 
examination.

4.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the service-connected 
residuals of avulsion fracture of the 
right medial malleolus and low back 
disability, and his reported left ankle 
disorder.  In addition to X-rays, any 
other tests deemed necessary should be 
performed.  The veteran's ankles and 
lumbar spine should be examined for 
degrees of range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbar 
spine.

The examiner should be requested to 
determine whether the ankles and the 
lumbar spine exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the right ankle and the lumbar 
spine are used repeatedly over a period 
of time.  

If a left ankle disability is diagnosed, 
following a review of the record, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the left ankle disability is 
related to the inservice injuries.  If 
no, it is requested the examiner comment 
on the clinical significance of the July 
1996 x-ray findings.  A complete rational 
for any opinion expressed should be 
included in the examination report.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issues 
currently on appeal, to include consideration of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 (1999).  If any benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







